On December 23, 2008, the defendant was sentenced for violations of the conditions of a suspended sentence as follows: Count I: A commitment to the Department of Corrections for a term of five (5) years, for the offense of Burglary, a felony; and Count II: A commitment to the Department of Corrections for a term of five (5) years, for the offense of Burglary, a felony. Counts I and II shall run concurrently with each other and with the sentence in Cause No. DC-06-484. The Court recommended that the Defendant have mental health screening at MASC followed by the Intensive Supervision Program.
On August 6, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ethan Lerman. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or *59increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of August, 2009.
DATED this 20th day of August, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.